t c memo united_states tax_court steven p and maureen cade petitioners v commissioner of internal revenue respondent docket no filed date charles w becker for petitioners thomas a dombrowski for respondent memorandum opinion laro judge this case is before the court fully stipulated see rule respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax respondent later asserted in his amended answer that the deficiency was dollar_figure - - we must decide whether sec_104 allows petitioners to exclude from their gross_income certain proceeds received in settlement of a lawsuit we hold it does not unless otherwise indicated section references are to the internal_revenue_code applicable to and rule references are to the tax_court rules_of_practice and procedure the term petitioner refers to steven p cade background all facts have been stipulated the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioners are husband and wife and they resided in carlsbad california when we filed their petition they filed a joint federal_income_tax return on date petitioner agreed with cg merger corp cg merger to sell to it for dollar_figure all of the stock of cade- grayson co cgc cgc merger’s shareholders were john r heller mr heller heller seasonings ingredients inc heller seasonings and the james r heller trust heller trust collectively heller group petitioner and cgc also agreed on that date that petitioner would serve as cgc’s president and chief_executive_officer for five years in exchange for an annual salary incentive compensation supplemental incentive compensation life disability and health insurance perquisites and expense reimbursements and all employee_benefits cg merger financed its purchase of petitioner’s cgc stock with harris trust and savings bank harris cgc fired petitioner on date in contravention of their employment agreement two years later petitioner filed a lawsuit lawsuit against cgc cg merger the heller group harris and doe sec_1 through collectively defendants in the superior court for the state of california for the county of san diego superior court petitioner alleged in his first amended complaint the following causes of action cgc breached its employment agreement with him harris mr heller heller seasoning and doe sec_1 through purposely and with malicious intent interfered with and induced the breach of that agreement harris mr heller heller seasonings and doe sec_1 through purposely and with malicious intent interfered with petitioner’s prospective economic advantage as to the employment agreement and his sale of cgc mr heller heller seasonings cg merger and doe sec_11 through made false representations to petitioner to induce him to sell his stock and to enter into the employment agreement with the understanding that he would never receive the benefits promised with respect thereto cgc and cg merger breached their duty to deal fairly and in good_faith with petitioner as to the employment and stock purchase agreements q4e- cgc breached its statutory duty to pay petitioner the compensation due him under the employment agreement cgc mr heller heller seasonings and doe sec_21 through unlawfully retained and converted to their own use petitioner’s personal belongings cgc mr heller heller seasonings and doe sec_31 through invaded petitioner’s privacy by inspecting and copying his personal files the conduct of each defendant was outrageous and pursued to inflict severe emotional distress upon petitioner cgc cg merger mr heller heller seasonings and the heller trust were alter egos of each other so that each of them lost his or its individuality or separateness as to each other and mr heller cgc and doe sec_1 through published defamatory statements about petitioner with the exception of the first second sixth and seventh causes of action petitioner did not allege in his first amended complaint that he suffered any specific damages as a result of the asserted conduct underlying a cause of action the first cause of action alleged that cgc’s breach of the employment agreement caused petitioner to lose salary of approximately dollar_figure incentive compensation of approximately dollar_figure supplemental incentive compensation of approximately dollar_figure and an unspecified amount of other significant benefits the second cause of action alleged that the named defendants’ interference with the employment agreement caused petitioner to - suffer emotional distress loss of reputation and consequential damages of an unspecified amount the sixth cause of action alleged that cgc’s breach of its statutory duty made it liable to petitioner for unpaid wages plus penalties the seventh cause of action alleged that petitioner was entitled to recover from the named defendants both his personal belongings and damages rule of the san diego superior court local rule division il reguires that all plaintiffs and cross-complainants in an action in superior court complete and serve a case management conference questionnaire questionnaire on all parties days before the date set for case management conference among other things the questionnaire asks each plaintiff and cross- complainant to list the amount of damages which he or she is claiming for personal injuries vis-a-vis nonpersonal injuries in date petitioner filed a questionnaire with the superior court the guestionnaire listed no claim for damages for personal injury the questionnaire listed only petitioner’s claim for nonpersonal injuries in the amount of dollar_figure million plus general and punitive_damages following a jury trial the jury returned a special verdict finding among other things that cgc breached its employment agreement with petitioner by terminating him contrary to the terms thereof the heller group and harris wrongfully induced cgc to breach that agreement the heller group and harris -- - wrongfully interfered with petitioner’s prospective economic advantage cgc breached an obligation of good_faith and fair dealing owed to petitioner the heller group committed fraud on petitioner the heller group and cgc took petitioner’s personal_property and converted it to their own use the heller group and cgc invaded petitioner’s privacy cgc and mr heller defamed petitioner each member of the heller group was the alter ego of cgc in connection with the matters contained in the lawsuit and the conduct of the heller group cgc and harris was malicious oppressive or fraudulent on the basis of those findings the jury found that petitioner was entitled to the following damages loss of past and future compensation and employment benefits dollar_figure emotional distress conversion of personal_property big_number invasion of privacy big_number defamation big_number total big_number the jury made the dollar_figure finding pursuant to an instruction that directed them to find damages upon making any one of the five findings set forth in to above the jury made the dollar_figure finding pursuant to an instruction that directed them to find damages upon making any one of the three findings set forth in and above the jury’s dollar_figure finding for conversion of personal_property stemmed from its finding in above the jury’s dollar_figure finding for invasion of privacy stemmed from its finding in above the jury’s dollar_figure million finding stemmed from its finding in above the jury made no finding of damages with respect to its findings in and above on date petitioner and harris filed with the superior court a stipulation in which they agreed that petitioner would receive dollar_figure of punitive_damages for a total award of dollar_figure million petitioner and harris agreed in the stipulation that harris would pay petitioner the dollar_figure million to settle all of his claims related to the lawsuit and that cgc and the heller group would remain fully liable to harris for all payments made by harris the stipulation contained numerous provisions designed to protect harris’ right to proceed against cgc and the heller group to recover amounts that harris paid on their behalf ’ harris agreed to fund the settlement by itself on account of its banking relationship with and as an accommodation to cgc and the heller group harris paid petitioner dollar_figure of the settlement proceeds on date and it paid him the balance approximately months later on his federal_income_tax return petitioner ' among other things petitioner promised that he would work with harris in its collection and enforcement efforts against the other defendants petitioner and harris also agreed that the superior court should retain jurisdiction of their case to enter judgment in harris’ favor as to the other defendants the court agreed to retain jurisdiction and set the matter for status on date the record does not disclose what if anything happened at that status hearing or if in fact the status hearing was ever held --- - included in his gross_income only the dollar_figure of proceeds which he received as an award of punitive_damages petitioner excluded from his gross_income the rest of the settlement proceeds on the grounds that he had received those amounts as compensation_for personal injuries respondent determined that petitioner could exclude from his gross_income only the following amounts defamation dollar_figure emotional distress invasion of privacy total big_number respondent determined that petitioner’s gross_income includes the dollar_figure that he received for loss of past and future compensation and employment benefits and the dollar_figure that he received for conversion of personal_property discussion we are faced once again with a determination as to the taxability of proceeds received through the prosecution or settlement of a lawsuit petitioner obviously wants to maximize his recovery by paying the least amount of taxes thereon sec_104 and the regulations thereunder allow him to exclude from his gross_income the proceeds of a settlement when two conditions are met first the cause of action giving rise sec_104 generally provides that gross_income does not include the amount of any damages received whether by suit or agreement on account of personal injuries or sickness - to the proceeds must have been based upon tort or tort type rights second the tort-feasor must have paid the proceeds to petitioner on account of personal injuries or sickness to the extent that petitioner fails either condition sec_104 a will not operate to exclude the disputed amounts from his gross_income see sec_104 519_us_79 sec_1_104-1 income_tax regs see also 515_us_323 81_f3d_874 9th cir 105_tc_396 affd 121_f3d_393 8th cir petitioner argues that sec_104 reaches all of the dollar_figure awarded to him for loss of past and future compensation and employment benefits according to petitioner the underlying causes of action giving rise to his recovery_of that amount are tortlike by virtue of the fact that harris was found liable to him only for causes of action which are torts petitioner asserts that the second condition for exclusion under sec_104 also is met because he suffered damages to his person rather than to a property interest of his respondent argues that sec_104 does not apply to any of the dollar_figure because none of it was received on account of a personal injury respondent asserts that petitioner received the dollar_figure as compensation_for economic damages - we agree with respondent that none of the dollar_figure falls within the sec_104 exclusion we apply the two conditions for excludability set forth above as to the first condition we ascertain whether the claims alleged in the lawsuit have tortlike characteristics placing our focus on the scope of remedies available for those claims see 504_us_229 87_f3d_682 5th cir 102_tc_116 revd on an issue not relevant herein 70_f3d_34 5th cir as for the second condition we analyze the damages recovered on the tortlike claims to ascertain whether those damages were recovered for personal injuries see o'gilvie v united_states supra see also dotson v united_states supra pincite because petitioner recovered damages under the terms of a settlement agreement we examine that agreement in light of the facts and circumstances surrounding it to ascertain the nature of the claims underlying the recovery we ask ourselves what is the payor’s intent in making the payment see 349_f2d_610 10th cir affg tcmemo_1964_33 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 and in lieu of what were the damages awarded see robinson v commissioner supra pincite and the cases cited thereat we bear in mind the fact that the jury had awarded petitioner damages as part of its special verdict harris paid the dollar_figure to petitioner as part of a larger package of consideration that settled all of his claims related to his termination from cgc the jury had found that harris and the other defendants were liable to petitioner for dollar_figure by virtue of the fact that each of the defendants was connected to one or more of the first five causes of action set forth above petitioner looks solely to the claims that he had made against harris and concludes that the payment was entirely for those claims we disagree with this conclusion we read the settlement agreement to indicate that harris paid the dollar_figure to petitioner intending to satisfy all of his claims set forth in the first five causes of action and not merely those claims which he had made against harris to be sure harris designed the settlement agreement specifically to preserve the claims that it had against the other defendants by virtue of its payment of the dollar_figure million and to assure the cooperation of petitioner and the superior court in pursuing and collecting on those claims as to the first and fifth causes of action breach of contract and breach of the implied covenant of good_faith and fair dealing any proceeds which petitioner received for settlement of those claims do not meet the first condition for exclusion under sec_104 e both claims are contractual in that any damages which could be recovered on them would be limited to traditional contractual type remedies see united_states v burke supra pincite a 'tort' has been defined broadly as a 'civil wrong other than breach of contract for which the court will provide a remedy in the form of an action for damages ' quoting keeton et al prosser and keeton on the law of tort sec_2 5th ed 885_f2d_542 9th cir a breach of the implied covenant of good_faith and fair dealing under california law is not a tort to the extent that harris’ payment of the dollar_figure was intended to satisfy either the first or fifth cause of action it will not gualify for exclusion under sec_104 a as to the other three of the first five causes of action namely interference with contract interference with prospective advantage and fraud those claims did involve a tort none of them alleges breach of contract and each of them in and of itself would under california law allow for the recovery_of damages for emotional distress given that a recovery for emotional distress is not a traditional contractual type remedy we conclude that the second through fourth causes of action satisfy the first condition for exclusion under sec_104 a we turn to analyze whether petitioner received any of the dollar_figure as compensation_for those three torts so as to satisfy the second condition for exclusion under sec_104 asking ourselves whether harris paid any portion of the dollar_figure on account of personal injuries or sickness we answer those questions no harris paid petitioner none of that amount by reason of or because of a tortlike claim for personal injuries o’gilvie v united_states u s pincite petitioner’s recovery_of that amount arose out of his employment agreement with cgc and the dollar_figure that petitioner received as compensation was slightly less than the approximate amount of salary incentive compensation and supplemental compensation that petitioner claimed he was entitled to by virtue of cgc’s breach of his employment agreement with it moreover petitioner listed in the questionnaire no claim for damages from a personal injury classifying the total amount that he was pursuing through the lawsuit as that from a nonpersonal injury and the jury awarded the dollar_figure to petitioner as damages for loss of past and future compensation and employment benefits under the facts at hand we conclude that petitioner received the portion of the dollar_figure attributable to the torts as ‘legal injuries of an economic character’ and accordingly that the recovery_of that portion was not for personal tortlike injuries united_states v burke supra pincite quoting 422_us_405 see also commissioner v schleier u s pincite economic injuries are not personal injuries for purposes of sec_104 111_tc_305 robinson v commissioner supra pincite sec_104 does not exclude damages which are received pursuant to the settlement of economic rights arising out of a contract eg lost profits gregg v commissioner tcmemo_1999_ kightlinger v commissioner tcmemo_1998_357 we hold that sec_104 does not operate to exclude from petitioner’s gross_income any of the dollar_figure at issue as to the dollar_figure in dispute petitioner was paid that amount by virtue of the fact that the jury had concluded that his personal_property had been converted by cgc and the heller group petitioner was paid the dollar_figure as a compensation_for property damage and not on account of a personal injury we conclude and hold that the dollar_figure is not excluded from petitioner’s gross_income by virtue of sec_104 we have considered all of the parties’ arguments and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered under rule
